DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive.
Applicant argues on page 8 that Schulze discusses at paragraph 46 that the hole current redistributing structures 10 typically do not overlap with the channel regions 31, or have a small overlap only in a projection on a horizontal plane or in plane view to avoid or minimize reducing the hole mobility in or close to channel regions 31.”  Applicant assert this disclosure indicates that the hole current redistributing structures 10 are not in contact with the channel regions.
This is not found persuasive for two reasons.  First, region 10 is a drawn indication of where the hydrogen ions are mask implanted and annealed to create electrically inactive crystal defects, however, concentrations of hydrogen not high enough to create such a defect are present and diffuse during the annealing process and it is known diffusion is direction independent and will diffuse to regions of low concentration such as regions contacting the trench portion.  Secondly, as discussed in the new rejection below based on the embodiment of fig. 4 of Schulze, the structure and process of making the structure of Schulze is substantially identical to the process and structure disclosed in the instant application and therefore the newly amended properties would be expected in the structure of Schulze.
The rejection of claims 1-10 are being maintained and has been updated to include the amended portions, as can be found below.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulze et al. (US PGPub 2011/0101416; hereinafter “Schulze”).
Re claim 1: Schulze teaches (e.g. fig. 4) a semiconductor device comprising: a semiconductor substrate (20) that has an upper surface (upper surface 15) and a lower surface (lower surface of 16) and that is provided with a drift region (n- drift region 2; e.g. paragraph 31) of a first conductivity type (n-type); a trench portion (trench; e.g. paragraph 52; hereinafter “T”) that is provided to reach the drift region (2) from the upper surface (15) of the semiconductor substrate (20); and a mesa portion (portion of substrate adjacent trench T; hereinafter “MP”) that is interposed between the trench portions (plural trenches T are provided since the unit cell shown in fig. 4 would be repeated; as explained in paragraphs 59 and 79), wherein the mesa portion (MP) has a base region (P-body 3; e.g. paragraphs 32 and 77) of a second conductivity type (p-type) that is provided between the drift region (2) and the upper surface (15), and a first region (10) that has a concentration peak of a hydrogen chemical concentration (H can be implanted into regions 10; e.g. paragraph 42) at a first depth position (depth of 10; hereinafter “1DP”) in the mesa portion (MP), and wherein a portion (portion of 3 provided between 10 and T; hereinafter “P”) of the base region (3) included hydrogen (hydrogen implanted into region 10 within 3 diffuses outward from region 10 as explained below), the portion (P) being in contact with the trench portion (T).
Hydrogen implanted into region 10 is performed according to the following steps as described in paragraph 72:  masked ion implanting of H ions, subsequent annealing at temperatures between about 200-500 degrees C.  The instant application at paragraphs 97 and 98 of the specification as filed discusses that hydrogen ions are implanted with the dielectric film 38 functioning as a mask and the substrate is heat treated after the implantation.  MPEP 2112.01(i) discusses that claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation has been established that the claimed properties are present.  Therefore, since Schulze’s hydrogen implantation region 10 is formed in a substantially identical process as the instant application’s hydrogen implantation region 270, therefore Schuzle’s structure would has a portion of the base region to include hydrogen in a portion of the base region, such that the portion would be in contact with the trench portion.
Re claim 2: Schulze teaches the semiconductor device wherein the first depth position (1DP) is above a lower end of the base region (3).
Re claim 3: Schulze teaches the semiconductor device according to claim 1, wherein a hydrogen chemical concentration at the first depth position (1DP), which is at a center of a width direction of the mesa portion (MP), is higher than a hydrogen chemical concentration at the first depth position (1DP) in a region (region between 10 and 95) in contact with the trench portion (T).
Re claim 4: Schulze teaches the semiconductor device according to claim 1, comprising: a second region (region of MP between 10 and T) that is provided in the mesa portion (MP) different from the mesa portion (MP) in which the first region (10) is provided and that has a lower hydrogen chemical concentration at the first depth position (1DP) than a hydrogen chemical concentration at the first depth position (1DP) in the first region (10).
Re claim 5: Schulze teaches the semiconductor device according to claim 1, wherein the mesa portion (MP) has a high concentration region (P+ region 5 or N+ region 4) that is arranged between the drift region (2) and the upper surface (15) of the semiconductor substrate (20) and that has a higher doping concentration (P+) than a doping concentration (P) of the base region (3), and the first depth position (1DP) is arranged at a position shallower than a lower end of the high concentration region (5 or 4).
Re claim 6: Schulze teaches (fig. 4) the semiconductor device, wherein the base region (3) has a peak of the doping concentration (p-type dopant) at a second depth position (region of 3 below 10 as shown in fig. 12) which is deeper than the first depth position (1DP is the depth of 10), at an interface in contact with a side wall of the trench portion (T of fig. 4).
Re claim 7: Schulze teaches the semiconductor device according to claim 5, wherein the high concentration region (5 or 4) is an emitter region of the first conductivity type (N-type) that is provided in contact with the trench portion (T) and that has a higher doping concentration (N+) than a doping concentration of the drift region (n- drift region 2).
Re claim 8: Schulze teaches the semiconductor device according to claim 5, wherein the high concentration region (5 or 4) is a contact region of the second conductivity type (p-type) that has a higher doping concentration (P+ region 5) than the doping concentration of the base region (3).
Re claim 9: Schulze teaches the semiconductor device according to claim 1, further comprising: an emitter electrode (7) that is arranged above the upper surface of the semiconductor substrate (20), wherein in a depth direction, a distance between the first depth position (1DP), and the upper surface of the semiconductor substrate (20) in contact with the emitter electrode (7) is 1 µm or less (electrode thicknesses are less than 1 µm thick so the distance claimed would be known to be less than 1 µm).
Re claim 10: Schulze teaches the semiconductor device according to claim 1, further comprising: an interlayer dielectric film (70) that covers the upper surface (15) of the semiconductor substrate (20), wherein the interlayer dielectric film (70) has a contact hole (opening to expose 4, 5) that exposes the upper surface (15) of the semiconductor substrate (20), and the first region (10) is provided at a position overlapping the contact hole (opening to expose 4, 5) in a top plan view.
Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2020/0161445 to Miyamoto et al. is being cited to show the known concept of hydrogen diffusion during annealing processes as discussed at paragraph 95 of Miyamoto.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822